Citation Nr: 1632821	
Decision Date: 08/18/16    Archive Date: 08/26/16

DOCKET NO.  14-22 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an increased evaluation for right ear hearing loss, currently assigned a noncompensable evaluation.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

The appellant and his spouse



ATTORNEY FOR THE BOARD

J. Tittsworth, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1962 to January 1963.

This matter comes to the Board of Veterans' Appeals (Board) from an October 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in December 2015.  A transcript of that hearing is of record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for a back disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

At the December 2015 hearing, prior to the promulgation of a Board decision, the Veteran withdrew the appeal for the issue of entitlement to an increased evaluation for right ear hearing loss. 



CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met with respect to the issue of entitlement to an increased evaluation for right ear hearing loss.  38 38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.  Withdrawal of an appeal will be deemed a withdrawal of the Notice of Disagreement and, if filed, the Substantive Appeal, as to all issues to which the withdrawal applies. 38 C.F.R. § 20.204(c). 

In the present case, at the December 2015 hearing, the Veteran and his representative indicated that they wanted to withdraw the appeal for the issue of entitlement to an increased evaluation for right ear hearing loss.  Thus, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction, and the appeal for that issue is dismissed.



ORDER

The appeal for the issue entitlement to an increased evaluation for right ear hearing loss is dismissed.




REMAND

The Board notes that the Veteran has not been afforded a VA examination in connection with his claim for service connection for a back disorder.  He has asserted that his back disorder is the result of falling during service on two separate occasions. See December 2015 hearing transcript.  He has been diagnosed with several back disorders during the appeal period, including lumbar degenerative disc and joint disease, spondylolisthesis, and bulging discs.  See, e.g. January 2015 MRI.  

The Veteran has submitted a statement from a private physician dated in January 2016 stating that it is more likely than not that his back problems began with two separate falls during active duty.  In so doing, the physician noted that the Veteran had no back problems prior to service and has had lifelong chronic back pain since service.  However, the claims file contains conflicting evidence regarding whether the Veteran experienced continuity of symptomatology since service.  For example, his January 1963 separation examination revealed a normal spine, and the Veteran reported that his health was very good.  More recently, a September 2013 VA physical therapy consultation note documented a history of back pain with radicular symptoms beginning in 2009.  In addition, the claims file also includes evidence of a possible intercurrent back injury.  In this regard, a September 2013 private treatment report documented a history of low back pain with radicular symptoms "starting suddenly" four weeks ago.  The Veteran reportedly had "no chronic lower back pain" and no previous history of limb weakness, tingling, or numbness.  He apparently related his back pain to an incident in which he rode in the back seat of a vehicle several weeks earlier.  

Under these circumstances, the evidence raises the possibility of substantiating the Veteran's claim of service connection.  However, due to conflicting evidence regarding continuity of symptomatology and the possibility of an intercurrent injury, there is insufficient medical evidence for the Board to make a decision.  Therefore, the Board finds that a VA examination and opinion is needed.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for a back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate any outstanding records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to determine the nature and etiology of any back disorder that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions. 

It should be noted that the Veteran is competent to attest to factual matters of which he has first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation. 

The examiner should identify any back disorders that have been present during the appeal period.  

For each diagnosis identified, the examiner should state whether it is at least as likely as not (50 percent or greater probability) that the disorder is causally or etiologically related to the Veteran's military service, including any injury or fall therein.

In rendering this opinion, the examiner should specifically consider:  the Veteran's service treatment records that are negative for any complaints, treatment, or diagnosis of a back disorder; the lay statements and hearing testimony attesting to the Veteran sustaining back injuries in service and experiencing symptomatology since that time; a September 2013 VA physical therapy consultation note indicating a history of back pain with radicular symptoms beginning in 2009; and a September 2013 private treatment report documenting a history of low back pain with radicular symptoms "starting suddenly" four weeks ago (the Veteran reportedly had "no chronic lower back pain" and no previous history of limb weakness, tingling, or numbness.  He apparently related his back pain to an incident in which he rode in the back seat of a vehicle several weeks earlier).  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 
 
4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claim should be readjudicated.  

If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J.W. ZISSIMOS  
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


